ORDER

PER CURIAM.
Appellant, Derrick Banks, appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of first degree assault, RSMo § 565.050 (Cum.Supp.1992), and armed criminal action, RSMo § 571.015 (Cum.Supp.1992).1 We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would *240serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).

. Although this is a consolidated appeal, appellant raises no issues with respect to the denial of his Rule 29.15 motion. Accordingly, we deem that appeal abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App. E.D.1991).